             Case 2:18-cr-00305-BHS Document 49 Filed 02/05/21 Page 1 of 11




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     UNITED STATES OF AMERICA,                       CASE NO. CR18-305 BHS
 8
                             Plaintiff,              ORDER GRANTING
 9          v.                                       DEFENDANT’S MOTION FOR
                                                     COMPASSIONATE RELEASE
10   TIM CRAWFORD,

11                           Defendant.

12

13          This matter comes before the Court on Defendant Tim Crawford’s motion for

14   compassionate release. Dkt. 38. The Court has considered the pleadings filed in support

15   of and in opposition to the motion and the remainder of the file and hereby grants the

16   motion for the reasons stated herein.

17                   I.   FACTUAL & PROCEDURAL BACKGROUND

18          Crawford was indicted for Distribution of a Controlled Substance, in violation of

19   21 U.S.C. §§ 841(a)(1) and b(1)(C) and 18 U.S.C. § 2, and Possession with Intent to

20   Distribute a Controlled Substance, in violation of 21 U.S.C. §§ 841(a)(1) and b(1)(B) and

21   18 U.S.C. § 2. Dkt. 12. On March 12, 2019, Crawford pled guilty to Possession with

22   Intent to Distribute. Dkts. 28, 29. On June 7, 2019, the Honorable Ronald Leighton


     ORDER - 1
                   Case 2:18-cr-00305-BHS Document 49 Filed 02/05/21 Page 2 of 11




 1   sentenced Crawford to 60 months imprisonment—the mandatory minimum sentence for

 2   the offense. 1 Dkts. 35, 36. Crawford is currently housed at the Federal Correctional

 3   Institution in Sheridan, Oregon (“FCI Sheridan”) and is scheduled to be released on

 4   March 11, 2022.

 5             On January 11, 2021, Crawford filed the instant motion for compassionate release.

 6   Dkt. 38. On January 25, 2021, the Government responded, Dkt. 44, and filed a motion for

 7   leave to file overlength response, Dkt. 43, and a motion to seal, Dkt. 45. On January 26,

 8   2021, Crawford replied, Dkt. 47, and filed a notice of joinder to the Government’s motion

 9   for leave to file overlength briefing, Dkt. 48.

10                                        II. DISCUSSION

11   A.        Motion for Leave and Motion to Seal

12             Regarding the motion to seal, the Government asserts that the exhibits it submitted

13   in support of its response contain Crawford’s personal information and should remain

14   under seal. Dkt. 45. The Court agrees that this information remains confidential and

15   therefore grants the motion. The Court also grants the unopposed motions to file briefing

16   in excess of the twelve-page limitation imposed by Local Criminal Rule 12(b)(5) of the

17   Rules of the United States District Court for the Western District of Washington, Dkts.

18   43, 48.

19

20

21
               1
              This case was reassigned to this Court on January 13, 2021 following Judge Leighton’s
22   retirement from the federal bench. Dkt. 41.



     ORDER - 2
             Case 2:18-cr-00305-BHS Document 49 Filed 02/05/21 Page 3 of 11




 1   B.     Motion for Compassionate Release

 2          Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence

 3   of imprisonment “constitutes a final judgment and may not be modified by a district court

 4   except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

 5   (internal quotations omitted). Those limited circumstances are provided under 18 U.S.C.

 6   § 3582(c)(1)(A)(i). Effective December 21, 2018, the First Step Act of 2018 amended

 7   § 3582(c)(1)(A) by adding a provision that allows prisoners to directly petition a district

 8   court for compassionate release:

 9                  (A) the court, upon motion of the Director of the Bureau of Prisons,
            or upon motion of the defendant after the defendant has fully exhausted all
10          administrative rights to appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days from the receipt of
11          such a request by the warden of the defendant's facility, whichever is
            earlier, may reduce the term of imprisonment (and may impose a term of
12          probation or supervised release with or without conditions that does not
            exceed the unserved portion of the original term of imprisonment), after
13          considering the factors set forth in section 3553(a) to the extent that they
            are applicable, if it finds that—
14                  (i) extraordinary and compelling reasons warrant such a reduction;
                    ***
15                  and that such a reduction is consistent with applicable policy
            statements issued by the Sentencing Commission; . . . .
16
     18 U.S.C. § 3582(c)(1)(A). Accordingly, a court may reduce a sentence upon motion of a
17
     defendant provided that: (1) the inmate has either exhausted his or her administrative
18
     appeal rights of the Bureau of Prison’s (“BOP”) failure to bring such a motion on the
19
     inmate’s behalf or has waited until 30 days after the applicable warden has received such
20
     a request; (2) the inmate has established “extraordinary and compelling reasons” for the
21

22


     ORDER - 3
             Case 2:18-cr-00305-BHS Document 49 Filed 02/05/21 Page 4 of 11




 1   requested sentence reduction; and (3) the reduction is consistent with the Sentencing

 2   Commission’s policy statement. See id.

 3          The Sentencing Commission’s policy statement referenced in 18 U.S.C.

 4   § 3582(c)(1)(A)(i) provides, in relevant part:

 5                  [T]he court may reduce a term of imprisonment (and may impose a
            term of supervised release with or without conditions that does not exceed
 6          the unserved portion of the original term of imprisonment) if, after
            considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that
 7          they are applicable, the court determines that—
                    (1)(A) Extraordinary and compelling reasons warrant the reduction;
 8                  ***
                    (2) The defendant is not a danger to the safety of any other person or
 9          to the community, as provided in 18 U.S.C. § 3142(g); and
                    (3) The reduction is consistent with this policy statement.
10
     United States Sentencing Guidelines (“USSG”) § 1B1.13. However, circuits across the
11
     country have held that § 1B1.13 is inapplicable to defendant-initiated motions for
12
     compassionate release. See, e.g., United States v. Brooker, 976 F.3d 228, 234 (2d Cir.
13
     2020); United States v. Jones, 980 F.3d 1098, 1109 (6th Cir. 2020) (“We now join the
14
     majority of district courts and the Second Circuit in holding that the passage of the First
15
     Step Act rendered USSG § 1B1.13 ‘inapplicable’ to cases where an imprisoned person
16
     files a motion for compassionate release.” (internal citation omitted)). Rather, USSG
17
     § 1B1.13 is helpful guidance to the Court when exercising its discretion.
18
            Therefore, on a defendant-initiated motion under the First Step Act, the defendant
19
     must show that they have extraordinary and compelling reasons to warrant their release,
20
     and the Court must consider the sentencing factors under 18 U.S.C. § 3553(a).
21

22


     ORDER - 4
             Case 2:18-cr-00305-BHS Document 49 Filed 02/05/21 Page 5 of 11




 1      1. Extraordinary and Compelling Reasons

 2         Recently, Judge Thomas S. Zilly has provided a non-exhaustive list of factors

 3   federal courts have considered in determining whether a defendant has extraordinary and

 4   compelling reasons for compassionate release in the context of COVID-19:

 5         (i) whether the inmate is at higher risk because of his or her age and/or race,
           see United States v. Young, No. CR19-5055 BHS, 2020 WL 2614745, at *3
 6         (W.D. Wash. May 22, 2020); (ii) whether the inmate has one or more,
           medically-documented, chronic health conditions that render him or her
 7         more vulnerable to COVID-19, see United States v. Locke, No. CR18-0132
           RAJ, 2020 WL 3101016, at *4 (W.D. Wash. June 11, 2020) (observing that
 8         the movant's health issues were “not merely self-diagnosed,” but rather
           “medically documented and verified”); United States v. Rodriguez, No.
 9         2:03-cr-00271-AB-1, 2020 WL 1627331, at *7 (E.D. Pa. Apr. 1, 2020)
           (inmate with type 2 diabetes, obesity, hypertension, and liver abnormalities
10         was in a “higher risk category”); (iii) the fatality rate for individuals with
           similar health conditions as compared with the overall fatality rate for
11         COVID-19, see id. (summarizing COVID-19 fatality rates); United States
           v. Pippin, No. 16-0266, 2020 WL 2602140, at *1 (W.D. Wash. May 20,
12         2020) (granting a motion brought by a defendant suffering from
           pancytopenia, which is associated with an “over fivefold enhanced risk of
13         severe COVID-19”); (iv) whether the inmate has previously tested positive
           for the coronavirus that causes COVID-19 and, if so, whether the inmate
14         suffers from any long-term effects of the disease, see United States v.
           Reynolds, No. 2:18-cr-00131-RAJ, 2020 WL 3266532, at *3–4 (W.D.
15         Wash. June 17, 2020) (denying a motion for compassionate release brought
           by an inmate who recovered from and was “not suffering from any reported
16         lingering symptoms” related to COVID-19); and (v) whether the inmate's
           release is expected to reduce the risk of him or her contracting COVID-19,
17         see United States v. Sandoval, No. CR14-5105RBL, 2020 WL 3077152, at
           *5 (W.D. Wash. June 10, 2020) (declining to release a defendant to a
18         situation that “would likely place him at greater risk”).

19   United States v. Grubbs, No. CR16-228 TSZ, 2020 WL 3839619, at *2 (W.D. Wash. July

20   8, 2020).

21         The Court finds these factors useful, instructive, and consistent with the analysis

22   of extraordinary and compelling reasons the Court has engaged in with recent COVID-19


     ORDER - 5
                Case 2:18-cr-00305-BHS Document 49 Filed 02/05/21 Page 6 of 11




 1   cases. See, e.g., Young, 2020 WL 2614745 at *3 (a 64-year-old African American

 2   defendant who suffers from hypertension and chronic kidney disease presented

 3   extraordinary and compelling reasons); United States v. Lint, No. CR18-5152 BHS, 2020

 4   WL 4698815, at *2 (W.D. Wash. Aug. 13, 2020) (a defendant housed at a federal

 5   correctional institution that had only two inmates infected with COVID-19 did not

 6   present an extraordinary and compelling reason); United States v. Gray, No. CR16-5600

 7   BHS, 2020 WL 5759792, at *2–3 (W.D. Wash. Sept. 28, 2020) (a relatively young

 8   female defendant with a Body Mass Index of 32.1, while obese, did not present sufficient

 9   evidence of extraordinary and compelling reasons without additional evidence of other

10   risk factors). The Court has discretion to consider the factors provided by Judge Zilly in

11   determining whether Crawford has extraordinary and compelling reasons. 2

12          Here, Crawford asserts that he suffers from chronic medical conditions that

13   increase his vulnerability to severe illness from COVID-19: he suffers from congestive

14   heart failure, chronic obstructive pulmonary disease (“COPD”), and high blood pressure

15   and has a Body Mass Index (“BMI”) of 33.3. The CDC recognizes that obesity, i.e.,

16
            2
              In the application of USSG § 1B1.13, the Commission has described three categories of
17   potentially “extraordinary and compelling reasons,” namely medical condition, age, and family
     circumstances, see USSG § 1.B1.13 cmt. n.1(A)–(C), as well as a “catch-all” provision, id. cmt.
18   n.1(D), which “opens the door” to considering factors other than those specifically enumerated,
     United States v. McPherson, 454 F. Supp. 3d. 1049 (W.D. Wash. 2020). However, USSG
     § 1B1.13 has not been updated since the passage of the First Step Act of 2018, and district courts
19   have largely found that the Commission’s list of extraordinary and compelling reasons is not
     binding, but rather helpful guidance. See United States v. Almontes, No. 3:05-cr-58 (SRU), 2020
20   WL 1812713, at *3 (Apr. 9, 2020 D. Conn.) (providing a list of cases from around the country
     addressing whether the Commission’s list is binding). The Court therefore concludes that, given
21   the “catch-all” provision and the non-binding status of the comments to USSG § 1B1.13, it has
     discretion to construe the meaning of extraordinary and compelling reasons. See Grubbs, 2020
22   WL 3839619, at *2 n.2.



     ORDER - 6
                Case 2:18-cr-00305-BHS Document 49 Filed 02/05/21 Page 7 of 11




 1   having a BMI between 30 and 40, heart failure, and COPD increase the risk of severe

 2   illness from COVID-19 and that high blood pressure may increase the risk. 3 Additionally,

 3   Crawford is 62 years old. The CDC recognizes that severe illness from COVID-19

 4   increases with age but makes clear that people in their 60s have a lower risk for severe

 5   infection than individuals in their 70s or 80s. 4

 6          The Court concludes that Crawford has established extraordinary and compelling

 7   reasons to warrant his release. The Government concedes that Crawford suffers from

 8   several medical conditions that place him at an increased risk of severe illness. The more

 9   underlying medical conditions a person has, the greater their risk for severe illness.

10   Crawford’s risk for severe infection is among the greatest the Court has seen thus far.

11   Even though FCI Sheridan only has seven active cases of COVID-19 and has seen a

12   decline in case numbers, 5 the Court still finds that Crawford has established extraordinary

13   and compelling reasons. The Court recently denied in part two motions for

14   reconsideration on compassionate release for inmates also housed at FCI Sheridan, but

15   the factual circumstances can be distinguished. The Court denied one of the motions

16

17
            3
              Center for Disease Control and Prevention, People with Certain Medical Conditions,
18   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
     conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
19   ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last updated Feb. 1, 2021).
            4
              Center for Disease Control and Prevention, Older Adults,
20   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html (last
     updated Dec. 13, 2020). According to the CDC, 8 out of 10 COVID-19 deaths in the United
21   States have been adults aged 65 years and older.
            5
             Federal Bureau of Prisons, COVID-19 Update, https://www.bop.gov/coronavirus/ (las
22   accessed Feb. 3, 2021).



     ORDER - 7
             Case 2:18-cr-00305-BHS Document 49 Filed 02/05/21 Page 8 of 11




 1   because the defendant had only one chronic medical condition and the case numbers at

 2   FCI Sheridan were low. United States v. Prescott, CR14-5226-BHS-1, Dkt. 88 at 4–5.

 3   The Court denied the other motion for similar reasons and because the defendant did not

 4   have an approved release plan. Lint, Dkt. 74 at 6–8. Here, Crawford has three chronic

 5   conditions that place him at increased risk, and he is in the older “at-risk” category. FCI

 6   Sheridan does have lower case numbers than it did at the beginning of the year, but

 7   Crawford remains at an extremely high risk of severe infection.

 8          Therefore, the combination of Crawford’s recognized, underlying medical

 9   conditions and his age establishes extraordinary and compelling reason to warrant

10   compassionate release.

11      2. 18 U.S.C. § 3553(a) Factors

12          Having found that extraordinary and compelling reasons have been established,

13   the Court must still consider the factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C. §

14   3582(c)(1)(A). The relevant factors include (i) “the nature and circumstances of the

15   offense and the history and characteristics of the defendant”; (ii) the need for the sentence

16   imposed to reflect the seriousness of the offense, to promote respect for the law, and to

17   provide just punishment for the offense; to adequately deter criminal conduct; to protect

18   the public from further crimes of the defendant; and to provide the defendant with needed

19   educational or vocational training, medical care, or other correctional treatment in the

20   most effective manner; (iii) “the need to avoid unwarranted sentence disparities among

21   defendants with similar records who have been found guilty of similar conduct”; (iv) the

22


     ORDER - 8
                Case 2:18-cr-00305-BHS Document 49 Filed 02/05/21 Page 9 of 11




 1   sentencing guidelines; and (iv) “the need to provide restitution to any victims of the

 2   offense.” 18 U.S.C. § 3553(a).

 3          The Court applies the § 3553(a) factors in considering a defendant’s sentence, and

 4   the Court’s consideration of these factors has changed little since Crawford’s sentencing.

 5   However, the lock-down measures prisons across the country like FCI Sheridan have

 6   undergone over nearly the past year to mitigate the spread of the pandemic have made

 7   confinement much more punitive than was contemplated at sentencing. All visitations

 8   have been suspended at FCI Sheridan, 6 and BOP programs have stopped, except for those

 9   required by law. 7 This factor has much greater weight when balancing it with the other

10   factors. Additionally, Crawford has taken significant steps towards sobriety, voluntarily

11   seeking out treatment and completing the Residential Drug Abuse Treatment Program.

12   Such actions lessen the Court’s concerns for public safety. After considering all the

13   factors, including the need for just punishment having been reasonably satisfied

14   considering the relatively short remaining time on his sentence, the Court concludes that

15   Crawford has established an entitlement to warrant a reduction of his sentence from

16   imprisonment at FCI Sheridan.

17          Pursuant to 18 U.S.C. 3582(c)(1)(A), if the Court determines that a reduction in

18   sentence is appropriate, the Court may “impose a term of . . . supervised release with or

19

20
            6
              Federal Bureau of Prisons, FCI Sheridan,
21   https://www.bop.gov/locations/institutions/she/ (last accessed Feb. 3, 2021).
            7
              Federal Bureau of Prisons, BOP Modified Operations,
22   https://www.bop.gov/coronavirus/covid19_status.jsp (last updated Nov. 25, 2020).



     ORDER - 9
             Case 2:18-cr-00305-BHS Document 49 Filed 02/05/21 Page 10 of 11




 1   without conditions that does not exceed the unserved portion of the original term of

 2   imprisonment.” Pursuant to this authority, the Court reduces the defendant’s term of

 3   imprisonment to time served, and imposes a new, additional term of supervised release to

 4   run through the unserved portion of defendant’s original term of imprisonment, from the

 5   date of his release to until his current calculated release date of March 11, 2022.

 6                                           III. ORDER

 7          Therefore, it is hereby ORDERED that the Government’s and Crawford’s

 8   motions for leave to file overlength briefing, Dkts. 43, 48, and the Government’s motion

 9   to seal, Dkt. 45, are GRANTED. It is hereby further ORDERED that Crawford’s motion

10   for compassionate release, Dkt. 38, is GRANTED as follows:

11          1) Crawford’s term of imprisonment imposed is reduced to time served;

12          2) Crawford shall be released from the custody of the BOP fourteen days after the

13                entry of this Order to his approved release address in the Western District of

14                Washington;

15          3) Crawford shall participate in the location monitoring program with Global

16                Positioning Satellite technology via mobile application for the remainder of his

17                unserved sentence. The defendant is restricted to his residence at all times

18                except for employment, religious services, medical, legal reasons, or as

19                otherwise approved by the location monitoring specialist. The defendant shall

20                abide by all program requirements, and must contribute towards the costs of

21                the services, to the extent financially able, as determined by the location

22                monitoring specialist;


     ORDER - 10
            Case 2:18-cr-00305-BHS Document 49 Filed 02/05/21 Page 11 of 11




 1         4) Crawford shall comply with all the other terms and conditions of supervised

 2                release set out in the original sentence and judgment dated June 7, 2019,

 3                Dkt. 36; and

 4         5) Crawford shall contact the United States Probation Office in Seattle and/or

 5                Oregon within 24 hours of his release and follow its instructions.

 6         Dated this 5th day of February, 2021.

 7

 8

 9
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 11
